Title: 15th.
From: Adams, John Quincy
To: 


       Amory, and Thompson went upon a dancing party yesterday. They invited me to join them, but I did not feel disposed. This afternoon I went with Townsend, and attended Mr. Spring’s lecture. I was much better pleased than I expected to be with this gentleman’s preaching. His sentiments are extremely contracted, and illiberal, and he maintains them with the zeal, and enthusiasm of a bigot, but his delivery is very agreeable, and I believe his devotion sincere; although I shall never be a convert to his principles, I will not condemn them as impious and heretical. Little, Putnam, and I, spent the evening with Thomson, at his father’s. A letter from W. S. was canvassed; it was stiff, inelegant and trivial. I gave this as my opinion, and although they charged me with being prejudiced against the writer, yet I found, their sentiments on this point agreed perfectly with mine.
      